Citation Nr: 0503500	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-17 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had approximately 20 years active duty service 
ending with his retirement in May 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in October 2002, a 
statement of the case was issued in May 2003, and a 
substantive appeal was timely received in June 2003.  

In August 2003, the veteran withdrew his request for a Board 
hearing.  


REMAND

Special monthly compensation benefits are payable to a 
veteran who needs regular aid and attendance.  38 U.S.C.A. § 
1114(l); 38 C.F.R. § 3.350.  A veteran is in need of regular 
aid and attendance if he is helpless or so nearly helpless as 
to require the regular aid and attendance of another person.  
The criteria for establishing the need for aid and attendance 
include anatomical loss or loss of use of one or more 
extremities; consideration of whether the veteran is blind or 
is so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or whether the veteran is 
a patient in a nursing home because of mental or physical 
incapacity; or whether the evidence establishes a factual 
need for aid and attendance or "permanently bedridden" status 
under the criteria set forth in 38 C.F.R. § 3.352(a).  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Under the provisions of 38 C.F.R. § 3.352(a), these criteria 
include the inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
whether he requires frequent adjustment of any special 
prosthetic or orthopedic appliances with the aid of another; 
inability to feed himself; inability to attend to the wants 
of nature; or incapacity, physical or mental, that requires 
assistance on a regular basis to protect himself from hazards 
or dangers incident to his daily environment.  "Bedridden" 
will be a proper basis for the determination under this 
section.  For the purposes of this section, "bedridden" 
constitutes a condition that through its essential character 
actually requires that an individual remain in bed.  The fact 
that the veteran has voluntarily taken to bed or that a 
physician has prescribed bed rest for a lesser or greater 
portion of the day will not suffice.  It is only necessary 
that the evidence establish that the claimant is so helpless 
as to need regular aid and attendance, not that there be a 
constant need.

The evidence of record includes the report of an April 2003 
VA Aid and Attendance examination, a March 2003 statement 
from an attending physician, and a June 2003 private medical 
opinion.  The April 2003 VA examination report presented the 
veteran's medical history as reported by the veteran, which 
revealed that the his wife was his aid and escort, she helped 
him shower and shave, and the veteran used a scooter outside 
the home.  Physical examination showed that the veteran's 
upper extremity exam was significant for tremor, and 
sometimes due to the tremor the veteran had difficulty 
eating.  

The March 2003 attending physician statement indicated that 
the veteran had pain in the cervical and lumbar spine and 
shoulders.  He was unable to self administer insulin 
injections, button a shirt, and put on shoes.  This statement 
also indicated that the veteran was unable to complete fine 
motor tasks such as buttoning a shirt and shaving, due to 
tremor and apparently osteoarthritis of the hands.  

The June 2003 private medical opinion stated that the veteran 
had multi-level herniated disc, cervical and lumbar spine and 
was unable to shave, bend and stoop due to pain.  He had 
difficulty dressing himself and was home confined unless he 
was visiting a doctor.  

The veteran is service-connected for various disabilities, 
including chronic low back strain with degenerative arthritis 
of the lumbar spine and degenerative arthritis of the 
thoracic spine.  It appears from the evidence that some of 
the veteran's difficulty is related to a nonservice-connected 
disorders.  Under the circumstances, the Board believes that 
additional examination is necessary to allow for informed 
appellate review.   

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for a 
VA aid and attendance examination.  The 
claims file must be made available to the 
examiner for review.  All examination and 
any special test findings should be 
clearly reported to allow for application 
of regulatory criteria regarding 
entitlement to special monthly 
compensation based on aid and attendance.  
After reviewing the claims file and 
examining the veteran, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran's service-connected disabilities 
alone preclude the ability to dress or 
undress himself, or to keep himself 
ordinarily clean and presentable, or to 
feed himself, or to frequently adjust any 
special prosthetic or orthopedic 
appliances, to attend to the wants of 
nature, or whether the service-connected 
disabilities otherwise result in the need 
for assistance on a regular basis to 
protect the veteran from hazards or 
dangers incident to his daily 
environment. 

2.  After completion of the above, the RO 
should review the expanded claims file 
and determine if the benefit sought is 
warranted.  If the RO's determination 
remains adverse to the veteran, then the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


